Citation Nr: 1404082	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a Schwannoma tumor of the spine and sciatic nerve with scarring.

2.  Entitlement to a temporary total rating based upon the need for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, a remand is required regarding the Veteran's temporary total rating claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the issue of entitlement to an acquired psychiatric disorder secondary to the Veteran's service-connected disabilities, and the pain he experiences as a result thereof, has been raised by the record.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The record reflects that it is at least as likely as not that the Veteran's Schwannoma tumor of the spine and sciatic nerve developed while on active duty.

CONCLUSION OF LAW

The criteria for a grant of service connection for Schwannoma tumor of the spine and sciatic nerve with scarring are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed low back pain while on active duty, and that medical treatment he received for this pain in 2005 ultimately revealed a Schwannoma tumor of the spine and sciatic nerve.  Further, he maintains that a doctor informed him and his family at that time that the tumor would have been present for years dating back to his active service.

The Board acknowledges that the Veteran is competent, as a lay person, to describe visible symptomatology such as back pain.  However, a tumor is an internal condition which, as in this case, requires specific medical testing to show its existence.  Therefore, the Board finds that competent medical evidence is required to both diagnose the claimed disability and determine the etiology thereof.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the Veteran's service treatment records including findings of back pain.  In fact, he is already service connected for chronic lumbosacral strain with degenerative disc disease, L4-5, based upon these complaints.  He is also service connected for other joint disabilities based upon his complaints of pain.  However, there was no indication of any tumor of the spine and/or sciatic nerve in his service treatment records or on VA medical examinations conducted shortly after his separation from service in December 1999.  The first indication of the tumor was in 2005, years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  This further underscores the need for competent medical evidence in this case.

The Board observes that a July 2007 statement from the Veteran's sister, a registered nurse, reported that after the Veteran's surgery in 2005 his doctor came out after the procedure and stated, in pertinent part, that the tumor found and removed "had been there for years."  She is competent to report that what the physician reportedly told her.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board further notes that an August 2013 statement from a Dr. Boyle, D.O. (Doctor of Osteopathy) noted that he had reviewed the Veteran's medical record dating back to December 1978 as well as the 2005 records regarding the tumor.  Dr. Boyle noted that tumors require time for development and extremely long time to become symptomatic, and essentially concluded that the tumor could have developed back in 1995, which would have been while the Veteran was in service.  

The Board reiterates that there was no specific, competent medical finding of the Veteran's Schwannoma tumor of the spine and sciatic nerve until years after his separation from service.  Nevertheless, the Board cannot ignore the aforementioned competent medical evidence relating the development of this tumor to his period of active service.  Further, no competent medical evidence is of record which explicitly refutes the aforementioned opinion from Dr. Boyle that the tumor could have developed back in 1995.  Although this opinion is not conclusive, the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

In addition, the Court noted in Alemany v. Brown, 9 Vet. App. 518 (1996), that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the record reflects that it is at least as likely as not that the Veteran's Schwannoma tumor of the spine and sciatic nerve developed while on active duty.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for a Schwannoma tumor of the spine and sciatic nerve with scarring is granted.


REMAND

The record reflects the Veteran is seeking a temporary total rating based upon the need for convalescence for the period following his 2005 surgery for the Schwannoma tumor of the spine and sciatic nerve.  This claim was denied below on the basis that service connection was not in effect for this disability.  The Board, however, finds that service connection is warranted for the Schwannoma tumor.  Nevertheless, the Board is precluded from assigning an effective date or initial rating for this disability.  As this development may affect whether the Veteran is entitled to the temporary total convalescent rating in this case, these claims are inextricably intertwined.  Therefore, the Board must defer the adjudication of the temporary total rating claim until after an initial rating is assigned for the tumor.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of his symptoms and need for convalescence following the 2005 surgery for his Schwannoma tumor of the spine and sciatic nerve.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Assign the initial rating and effective date for the Veteran's now service connection Schwannoma tumor of the spine and sciatic nerve with scarring

3.  After completing any additional development deemed necessary, readjudicate the issue of entitlement to a temporary total rating based upon the need for convalescence.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


